Citation Nr: 1201913	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied entitlement to service connection for a back disability.

In his March 2009 substantive appeal, the Veteran requested a Travel Board hearing, and one was scheduled for September 2009.  The Veteran failed to appear for the hearing and has not shown that there was good cause for doing so.  His request for a Board hearing is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

In May 2010, the Board remanded the claim to the Appeals Management Center (AMC) for additional development.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The threshold for finding that the disability (or symptoms of a disability) may be associated with service is low. McLendon, 20 Vet. App. at 83.

The Veteran has had persistent symptoms of a back disability during the appeal period.  He claims that his current back symptoms are related to service, specifically, an incident in which he was about to take a drink at breakfast when he experienced a jolt throughout his body and intense pain.  The STRs contain November 1980 treatment notes that indicate the Veteran complained of low back pain.  The diagnoses included strain, right thoracic-lumbosacral paravertebral muscle.

The post service treatment records include a March 1990 private treatment note that indicates "low back pain due to muscular strain."  The note is ambiguous as it does not indicate when the strain occurred.  However, given the post service diagnosis of low back pain due to muscular strain and the in-service diagnosis of back strain, the Veteran has met the low threshold of establishing that current symptoms may be associated with service.  Consequently, a VA examination as to the nature and etiology of any current back disability is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination as to the etiology of any current back disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify all back disabilities.  Then, as to each disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to the in-service back strain or anything else in service.
 
A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record,  in formulating the requested opinion. 


If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


